Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-4) in the reply filed on 03/25/2022 is acknowledged. New claims 9-11 are added. Claims 5-8 are withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea (mathematical concepts (mathematical formulas or equations)) without significantly more. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S.Ct. 2347 (2014).
Claim 1-4 of the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claimed equations in claims 1-4 are listed below:
Tc=T*(α1/100 – α2/100)
Dm=D/(1- α2/100)
r= (Dm + β*Tc/2) + (β*Tc/2)Sin(Pθ)
X={(Dm + β*Tc/2) + (β*Tc/2)Sin(Pθ)}*cosθ, and 
y={(Dm + β*Tc/2) + (β*Tc/2)Sin(Pθ)}*sinθ 
The recited claims are directed the abstract concept of mathematical formulas or equations.  
The recited claims are analogous to those of Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010) and Parker v, Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978), wherein the court determined that the focus of the asserted claims, as illustrated by claims 1-4, are mathematical concepts of formulas or equations. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims only recite some equations to calculate either some dimensions of molded articles or the dimensions of the mold itself. The equations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic dimensions for a mold design.  Accordingly, these equations and abstract ideas are not integrated into a practical application because the rest of the claim does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.    
The court further determined that the claims were clearly focused on the combination of those abstract-idea processes. Courts have found mathematical relationships include organizing information and manipulating information through mathematical correlations. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook’s method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.
Claim Objections
Claims 4 and 11 are objected to because of the following informalities:
In claim 4, line 7, ‘a correction factor’ should read “the correction factor”
Independent claim 11 is according to claim 4. So, claim 11 is objected as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2005/0034788) in view of Sato et al. (US 4,734,253).
Regarding claim 1, Kim discloses that, as illustrated in Figs. 3a, 4a, 5a and 6a, a method of preparing a mold for polar anisotropic ring-shaped bonded magnet molded article ([0017], [0020]), the method comprising:
3) defining an outer peripheral shape of a mold cavity ([0043]) using the Tc, the Dm, and a number (P) of magnetic poles of the molded article (for example the laminated polar anisotropic hybrid magnet has 2 to 100 poles (i.e., magnetic poles (P)), an outer diameter of 5-500 mm (including the shrinking length (Tc) of the desired polar anisotropic ring-shaped bonded magnet (article)), and a height of 5-500 mm ([0050]); anisotropic mold having multi-poles and multi-cavities (including the radius (Dm) of a magnetic pole portion of a mold cavity));
However, Kim does not explicitly disclose specific equations to calculate the shrinkage factors in a coordinate system for a sintered/bonded block of the polar anisotropic ring-shaped magnet. In the same field of endeavor, sintered magnets, Sato discloses that,   
1) determining a shrinkage length (Tc) of a desired polar anisotropic ring-shaped sintered magnet molded article using the following equation:
Tc=T*(α1/100 – α2/100) (based on equations of the disclosure of Sato in col. 4, lines 32-59)
wherein α1 represents a shrinkage ratio (col. 4, lines 19-22 (i.e., shrinkage factor Sꓕ)) of a molded specimen (as shown in Fig. 3 (including items 1-3)) in a direction vertical to a magnetic field, α2 represents a shrinkage ratio (col. 4, lines 19-22 (i.e., shrinkage factor Sǁ)) of the molded specimen in a direction parallel to the magnetic field, and T represents a wall thickness of the molded article (as shown in Fig. 3; Because the shrinkage factors Sx (%) and Sy (%), that is, presents of linear shrinkage in the directions of X and Y are given by the equations:
Sx=(1- Sꓕ (or α1)/100), Sy=(1- Sǁ (or α2 )/100). Then, a shrinkage length (Tc) is a desired polar anisotropic ring-shaped bonded magnet molded article is equal to T*(Sy-Sx)= T*(α1/100 - α2/100). Here, T represents a wall thickness of the molded article (in X-Y plane as shown in Fig. 3));
2) determining a radius (Dm) of a magnetic pole portion of a mold cavity using the following equation:
Dm=D/(1- α2/100) (based on equations of the disclosure of Sato in col. 4, lines 32-59) 
wherein α2 represents a shrinkage ratio (col. 4, lines 19-22 (i.e., shrinkage factor Sǁ)) of the molded specimen in a direction parallel to the magnetic field, and D represents an outer radius of the molded article (as shown in Fig. 3; Because the shrinkage factor Sy (%), that is, presents of linear shrinkage in the direction of Y is given by the equation:
Sy=(1- Sǁ (or α2 )/100). Then, a radius (Dm) of a magnet pole portion of a mold cavity is equal to D*(1- α2/100). Here, D represents an outer radius of the molded articles (as shown in Fig. 3)).
Furthermore, based on the disclosures of Sato (col. 4, lines 43-47), the shrinkage factors (determining a shrinkage length of a desired polar anisotropic ring-shaped bonded magnet molded article or a radius of a magnetic pole portion of a mold cavity) are results effective variable.      
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e., a shrinkage length (Tc) of a desired polar anisotropic ring-shaped sintered magnet molded article using the following equation: Tc=T*(α1/100 – α2/100); a radius (Dm) of a magnetic pole portion of a mold cavity using the following equation: Dm=D/(1- α2/100)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for suppressing uneven wear of the tire.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Sato to provide a shrinkage length (Tc) of a desired polar anisotropic ring-shaped sintered magnet molded article using the following equation: Tc=T*(α1/100 – α2/100) and a radius (Dm) of a magnetic pole portion of a mold cavity using the following equation: Dm=D/(1- α2/100). Doing so would be possible to have a predetermined configuration, dimensions and magnetization direction of the sintered/bonded magnet without further machining operation, as recognized by Sato (col. 7, lines 65-68 and col. 8, lines 1-3).
Regarding claim 9, Kim discloses that, as illustrated in Figs. 3a, 4a, 5a and 6a, a method of producing a polar anisotropic ring-shaped bonded magnet molded article ([0017]), the method comprising
preparing a mold for a polar anisotropic ring-shaped bonded magnet molded article according to claim 1 (see above) ([0043]), and   
injection molding a bonded magnet composition in the mold ([0043]). 
 Allowable Subject Matter
Claims 2-4 and 10-11 are rejected over 101 rejection (abstract ideas) and are objected to as being dependent upon a rejected base claim (i.e., claim 1), but would be allowable if overcome the 101 rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Kim discloses that, as illustrated in Figs. 3a, 4a, 5a and 6a, a method of preparing a mold for polar anisotropic ring-shaped bonded magnet molded article ([0017], [0020]). Sato discloses a shrinkage length (Tc) of a desired polar anisotropic ring-shaped sintered magnet molded article using the following equation: Tc=T*(α1/100 – α2/100) and a radius (Dm) of a magnetic pole portion of a mold cavity using the following equation: Dm=D/(1- α2/100) (see above). However, both Kim and Sato fail to disclose a correction factor (                
                    β
                
            ) in the claims. Masuzawa et al. (US 2005/0076973) (reference in the record) does not disclose this feature as well.  	    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741